Citation Nr: 1705493	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hand.

2.  Entitlement to service connection for arthritis of the right shoulder.

3.  Entitlement to service connection for arthritis of the left knee.

4.  Entitlement to service connection for arthritis of the lower back.

5.  Entitlement to service connection for arthritis of the neck.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal. The Veteran submitted a notice of disagreement (NOD) with the denial of the aforementioned issues in September 2008, and timely perfected his appeal in June 2009.  The Board notes that the Roanoke, Virginia, RO has jurisdiction over the Veteran's claims. 

The Veteran was scheduled for a Travel Board hearing in August 2011, but he failed to report for this hearing due to his incarceration.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

This case was previously before the Board and the issues currently on appeal were remanded for additional development in October 2012.  The case has now been returned to the Board for further appellate action. 

The record reflects that the Veteran's appointment of a representative changed during the pendency of this claim; and the most recent appointment, dated in March 2016, appoints the representative listed on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The claims were previously remanded in order to obtain VA examinations and opinions regarding whether either of the Veteran's claimed right shoulder, left hand, left knee, low back, and neck disabilities had onset in active duty service, were related to active duty service, or aggravated by service or a service-connected disability.  The Veteran underwent VA examinations in December 2015.  According to the opinions provided, the examiner stated that there was no evidence of a back disability at discharge, and that no other diagnosed back condition was treated during military service.  She also noted, however, there were limited records showing evaluation or treatment during service periods for his left knee, left hand, right shoulder, and neck conditions.  She further stated that the first documentation of neck degeneration and right shoulder arthritis was in 2004, left knee arthritis in 2009, and that the Veteran was diagnosed post discharge with arthritis of the left hand, although an X-ray report dated on December 31, 2015  shows an unremarkable left hand.  

However, the Board notes that a chronic disability need not be shown in service to establish service connection, if there is evidence otherwise establishing an etiological relationship between the current disability and service.  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  In light of the above, the Board finds that the December 2015 VA opinions are not adequate and addendum opinions are required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In addition, while the VA examiner determined that the claimed disabilities were not aggravated during service, she did not address whether the Veteran's claimed disabilities were aggravated by any service-connected disability, as requested in the prior remand.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the opinions provided do not comply with the mandates of the Board's remand order, the claims must be remanded for new opinions.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated since February 2016.

2.  Then, refer the entire record to the physician who performed the December 2015 VA examinations (or, if he is unavailable, refer to another suitably qualified clinician).  The need for additional examination is left to the discretion of the examiner.

The VA physician must provide the following opinions:

For each diagnosed disability regarding the Veteran's neck, low back, right shoulder, left hand, and left knee; the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during active service or within one year following separation from service, is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of service or a service-connected disability.

In providing these opinions, the examiner's attention is directed towards the following evidence:

Service treatment records noting complaints of back pain, left knee pain, right shoulder pain, neck pain and left hand injury; and 

The Veteran is service connected for recurrent costochondritis, paranasal sinusitis, and hemorrhoids.

3.  Then readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




